Title: Francis Smith to Thomas Jefferson, 12 August 1813
From: Smith, Francis
To: Jefferson, Thomas


          
            Sir Louisa 12th Augst 1813
            I have Applyed to Mr L. Minor for the Ballance due me from Mr H. Markes estate being Ten Dollers 65 Cents—my Overlooker tells me he refered us to you.—I will take it as a favour to Send me the above ballance by the Bearer Peter—Mrs Markes Can informe you Respecting the Debt—to whome I send my respects
            and am Sir your Most ObtFrancis Smith
          
          
            I will Give Mr Minor a recpt
          
        